Citation Nr: 0915471	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and J. V.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk
INTRODUCTION

This appeal has been advanced on the docket of the Board of 
Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized service from March 1945 to 
February 1946, and from April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
reopening the appellant's claim of service connection for the 
cause of the Veteran's death. 

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. The Veteran died in July 1995, at the age of 72.  
According to the death certificate, the immediate cause of 
death was cardiopulmonary arrest, due to Koch's pneumonia, 
due to pulmonary tuberculosis (PTB).

2. The Veteran was diagnosed by X-ray evidence with PTB in 
1984, and with Koch's pneumonia in 1995.

3. The competent and objective medical evidence demonstrates 
that no cardiopulmonary or pulmonary disorder, to include 
tuberculosis, was manifested during the Veteran's period of 
active military service or within 3 years (as to the PTB) and 
one year (as to a cardiovascular disorder) after his 
separation from service.

4.  At the time of his death, the Veteran was service-
connected for residuals of a through-and-through gunshot 
wound to Muscle Group II, left (minor) back, evaluated as 20 
percent disabling.

5.  The claim for service connection for the cause of the 
Veteran's death was previously denied in October 1995, 
December 1995 and October 2000 RO decisions, and in a March 
2004 Board decision.  The Veteran did not appeal those 
decisions.

6.  Evidence received since the March 2004 decision includes 
some evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.

7.  The Veteran's PTB first manifested many years after 
service and is not related to his service or to any aspect 
thereof.

8.  No medical evidence has been submitted or identified that 
would demonstrate that the Veteran's death was related to 
service or to a service-connected disability


CONCLUSIONS OF LAW

1.  The October 1995, December 1995 and October 2000 RO 
decisions, and a March 2004 Board decision that denied 
service connection for the cause of the Veteran's death are 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 1995 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In December 1995 and October 2000, the RO 
again denied the appellant's claim for service connection for 
the cause of the Veteran's death.  In its March 2004 
decision, the Board also denied the appellant's claim for the 
cause of the Veteran's death.  In a March 2008 supplemental 
statement of the case, the RO reopened the claim and denied 
service connection.  While the RO found that new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for the cause of the Veteran's death, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran did not appeal the June 1995, October 1995, 
December 1995 and March 2004 decisions denying her claim for 
service connection for the cause of the Veteran's death.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Thus, the June 1995, October 1995, December 1995 
and March 2004 decisions became final because the appellant 
did not file a timely appeal.

The claim for service connection for the cause of the 
Veteran's death may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denials 
consisted of the service medical records, the post-service 
medical records and the appellant's statements.  VA found 
that the records did not show evidence of a relationship 
between PTB and the Veteran's service, and the claim was 
denied.

The appellant applied to reopen her claim for service 
connection for the cause of the Veteran's death in July 2006.  
The Board finds that the evidence received since the last 
final decision was not previously submitted to agency 
decision makers and relates to an unestablished fact 
necessary to substantiate the claim. 

Newly received evidence includes a February 2007 and an 
October 2007 statements from a private physician, providing 
an opinion as to whether the Veteran's PTB was incurred 
during service.  That evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disorder, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.
As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the supplemental 
statement of the case provided the Veteran with the laws and 
regulations pertaining to consideration of the claim on the 
merits.  Additionally, the Board notes that the discussion in 
the supplemental statement of the case essentially considered 
the appellant's claim on the merits.  The Board therefore 
finds that, because the appellant had adequate notice of the 
applicable regulations, she would not be prejudiced by the 
Board's review of the merits of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A 
current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Facts

The appellant asserts that the Veteran's death is connected 
to PTB, which she believes should have been service-connected 
prior to the Veteran's death. 

The Veteran died in July 1995, at the age of 72.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was cardiopulmonary arrest, the antecedent 
cause of his death was Koch's pneumonia, and the underlying 
cause of that disorder was PTB.  At the time of the Veteran's 
death, he was service-connected for residuals of a gunshot 
wound of the left (minor) back, involving Muscle Group II, 
evaluated as 20 percent disabling.

According to a January 1946 service record, the Veteran was 
hospitalized from April to May 1945 for treatment of a bullet 
wound.  An April 1946 physical examination report indicates 
that his cardiovascular system and lungs were normal and a 
chest X-ray was negative.  When examined for separation in 
March 1949, a chest X-ray was negative and the Veteran's 
lungs and heart were normal.

Post-service, the Veteran underwent VA examination in October 
1952.  According to the examination report, he gave a history 
of sustaining bullet wounds in combat in November 1945, and 
complained of a headache and pain at the site of his scars on 
his back.  On examination, he was observed to have a scar 
from a through-and-through gunshot wound of the back.  There 
was slight muscle atrophy of the back noted. The bullet 
traveled under the skin. It was noted that the Veteran's 
pleural cavity was not involved. The diagnoses were residual 
gunshot wound through-and- through, back; and pleurisy, old, 
left, not due to the first diagnosis.

In a December 1952 rating decision, the RO granted service 
connection for a through-and-through gunshot wound to the 
left (minor) back, Muscle Group II, evaluated as 20 percent 
disabling.  The RO denied entitlement to service connection 
for pleurisy.

According to a January 1953 Medical Certificate, received by 
the RO in December 1989, a private physician treated the 
Veteran for pleurisy with effusion, left.  Pott's disease of 
the 9th thoracic vertebra was suspected. 

In a May 1953 signed Medical Certificate, a private physician 
said he had treated the Veteran since late 1949 for pleurisy, 
Potts disease, and PTB. Upon examination, diagnoses included 
PTB, minimal, right; pleurisy with effusion; and Pott's 
disease.  It was noted that no laboratory tests had been 
performed and a chest X-ray taken days earlier showed a 
Fibro-exudative lesion at the right lung at the level of the 
third rib and third intercostals space and diaphragmatic 
adhesion, left base.

According to a May 1953 VA radiographic report, VA reviewed 
the Veteran's recent chest X-ray, noted above.  The report 
indicates that the X-ray showed his lungs were clear and his 
heart within normal limits.  The clinical impression was old 
pleurisy, left.

In an October 1953 decision, the Board denied the Veteran's 
claim of entitlement to service connection for pleurisy.

An August 1966 VA examination report indicates that the 
Veteran complained of pain and numbness of the upper back.  
Findings were not referable to cardiovascular or pulmonary 
disability.  The Veteran's back scars were slightly 
depressed, non-adherent, and non-painful.  Diagnoses did not 
include a heart or lung disorder.

A January 1984 private chest X-ray report, received by the RO 
in November 1990, diagnosed moderate advanced PTB, bilateral, 
active.

A June 1989 private hospital certificate indicates that the 
Veteran was examined and treated as an outpatient for PTB, 
moderate advanced, bilateral, and generalized "Neoropathy."

In a substantive appeal received by the RO in April 1990, the 
Veteran described the issues as entitlement to an increased 
evaluation for his service-connected disability and to PTB 
due to his gunshot wound of the left back.

An August 1990 VA examination report reflects the Veteran's 
complaints of productive chest and backache with joint and 
epigastric pain.  On examination, he was noted to have 
healed, slightly depressed, non-adherent, and non-painful 
right and left back scars as residuals of his gunshot wound 
in the back.  The examiner diagnosed scars, healed, old, no 
swelling and no tenderness noted.  Cardiovascular and 
respiratory disorders were not found.

In a November 1990 rating decision, the RO denied an 
increased rating for the Veteran's service-connected gunshot 
wound.  Service connection for PTB was also denied at that 
time.

In a March 1991 decision, the Board confirmed the RO's 
determination and denied the Veteran's claims of entitlement 
to service connection for PTB and an increased rating for his 
service-connected gunshot wound.

Private hospital records indicate the Veteran was 
hospitalized in March and April 1995 and treated for 
bronchial asthma and, apparently, for hypertension.  An April 
1995 private radiology report includes an impression of PTB, 
moderately advanced, pneumonitis, right lower lung, minimal 
effusion and/or thickening, left, and emphysematous changes 
of the lower lungs.

The Veteran was privately hospitalized in July 1995 and 
diagnosed with bronchial asthma, bronchiectasis, chronic 
obstructive pulmonary disease (COPD), and Cor Pulmonale.  
When examined at admission, it was noted that the Veteran's 
past medical history included PTB.  A radiological report of 
an X-ray of the Veteran's chest showed Koch's residua, 
pulmonary emphysema, and bronchitis with probable 
bronchiectasis at the bases.

In a November 1995 written statement, a municipal health 
officer, said that the Veteran was examined and treated at 
the Candon Rural Health Unit I from February to July 1995.  
Diagnoses included Koch's pneumonia infection and PTB, 
moderate, bilateral, with no cavities.  In another November 
1995 written statement, another physician, stated that the 
Veteran was hospitalized in July 1995 for treatment of 
bronchia asthma, "COAD," bronchiectasis, and Cor Pulmonale.

At her December 1999 personal hearing at the RO, the 
appellant testified that the Veteran's service-connected 
gunshot wound to the back caused him to be very thin and that 
he developed asthma and tuberculosis that contributed to his 
death.  When he coughed, he wanted her to hold his back and 
sides because of the pain.  She said that a private physician 
treated the Veteran, but she was unable to recall the dates 
of treatment, and seemed to indicate the physician had died.  
She said that another physician treated the Veteran in 1995.  
The appellant indicated that she really believed the 
Veteran's service-connected gunshot wound led to his death.

A November 1999 written statement from one of the private 
physicians shows that the Veteran died in July 1995 and that, 
days before his death, he had a positive sputum examination.  
The diagnosis at that time was Koch's pneumonia infection, 
moderate.  The physician said that another significant 
condition contributing to the Veteran's death was his 
previous scars as alleged residual of the gunshot wound, 
post-operation infection, recurrent.

In a May 2000 letter, the RO requested that this physician 
provide an explanation or basis for determining that the 
Veteran's gunshot wound scars played a contributory role in 
causing his death.  The RO requested that the doctor provide 
medical records or other evidence to support his opinion.

In a June 2000 response to the RO's letter, the private 
physician said that as to the Veteran's death, "Yes, I 
declared, but I did not write, as immediate cause of death." 
He further stated "[u]nlike the risk of acquiring infection 
with Tuberculosis, the risk of developing disease after being 
infected depends largely on endogenous factor, the key to the 
diagnosis of T.B. is a high index of suspicion, e.g., a 
disable, old adult male elderly nursing-home resident, who 
present with typical symptoms." The doctor said that at that 
time, the Veteran "cannot move one place to another, reason 
then were the site of scar, (pain and edematous)."

In June 2001, the appellant submitted a May 2001 medical 
certificate from yet another physician to the effect that the 
Veteran was hospitalized in July 1995 and diagnosed with COPD 
and hypertension.  She also submitted a written certification 
from a physician dated in December 1999 that is essentially 
duplicative of the November 1999 statement, noted above.

In an August 2002 memorandum, a VA physician responded to the 
RO's June 2002 request to review the Veteran's medical 
records and provide an opinion as to whether the Veteran's 
service-connected gunshot wound could have contributed to or 
led to his death.  The VA physician noted that the Veteran 
was service-connected for a through-and-through gunshot wound 
of Muscle Group II, left, minor, evaluated as 20 percent 
disabling, and died in July 1995.  It was noted that the 
death certificate showed the cause of the Veteran's death as 
cardiopulmonary arrest, Koch's pneumonia and PTB.

Further, the VA examiner said that the Veteran was 
hospitalized in July 1995 for COPD and hypertension and then 
to due to bronchia asthma, COPD, and bronchiectasis and Cor 
Pulmonale.  According to the VA physician, the Veteran's 
service-connected gunshot wound of the left back did not 
penetrate the pleural cavity, as noted on the September 1952 
VA examination report.  The pleurisy, old, left, was not due 
to the gunshot wound.  The Veteran's exit physical 
examination from service indicated that his lungs were normal 
and chest-X-ray was negative. Further, it was noted that the 
August 1990 VA examination report indicated the Veteran's 
back scars were healed, old, with no swelling and no 
tenderness. There were no signs of infections seen on the 
scars that, in the VA physician's opinion, meant "this could 
not have contributed to or led to his death."

The new evidence submitted after the last prior denial 
includes the February 2007 and October 2007 statements from a 
private physician.  The physician stated that the Veteran 
died as a result of PTB due to malnutrition, lack of sleep 
and rest from the rigors of the war.  These made him 
vulnerable to PTB because of lowered resistance and immunity.  

Analysis

Pursuant to 38 U.S.C.A. § 1110, a Veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).  Evidence of activity on comparative study 
of X-ray films showing PTB within the three-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active PTB subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnosis of active PTB by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. 3.374(d).

In order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the Veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death. See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that any of the various 
medical disorders that were implicated in the Veteran's death 
were related to military service.

The appellant testified at the Travel Board hearing in July 
2008.  She maintained that the Veteran's service-connected 
gunshot wound of the back, Muscle Group II, with resulting 
scars, caused the PTB and Koch's pneumonia infection that led 
to the cardiopulmonary arrest from which he died in July 
1995.  However, the evidence of record reveals that, when 
examined in March 1949, prior to leaving service, the 
Veteran's lungs and heart were normal and a chest-X-ray was 
negative.  Further, when examined by VA in 1952, although it 
was noted that the Veteran had sustained a bullet wound to 
the back, the examiner said that his pleural cavity was not 
involved.  The diagnoses at that time were residual gunshot 
wound and pleurisy, old, left, not due to the first 
diagnosis.  A January 1953 written statement from a private 
physician, purports to indicate that the Veteran was treated 
since 1948 for pleurisy with effusion, but reflects that no 
laboratory tests were performed at that time.  Although the 
May 1953 statement from a private physician is to the effect 
that the Veteran was treated since 1949 for pleurisy, Potts 
disease, and pulmonary tiberculosis, there are no laboratory 
tests results or other clinical records to support his 
diagnoses, and a chest X-ray taken at the time did not 
diagnose PTB.  In fact, VA's interpretation of the May 1953 
X-ray of the Veteran's chest was that his lungs were clear, 
his heart was normal, and the clinical impression was old 
pleurisy, left.

The first clinical evidence of PTB was the January 1984 
private chest X-ray report, that diagnosed moderately 
advanced PTB, bilateral, active, some 35 years after the 
Veteran's discharge from service (and the first clinical 
evidence of Koch's pneumonia is from 1995, nearly 45 years 
after the Veteran's discharge from service).  Moreover, an 
August 1990 VA examination report described the Veteran's 
scars as healed, old, and without swelling or tenderness.  In 
November 1990, the RO denied entitlement to service 
connection for PTB and, in a March 1991 decision, the Board 
confirmed the RO's denial of the Veteran's claim.

In support of her claim, the appellant points to a private 
physician's November 1999 statement indicating that in July 
1995, days before his death, the Veteran had Koch's pneumonia 
infection and a positive sputum examination, and that another 
significant condition contributing to the Veteran's death was 
his previous scars as alleged residual of gunshot wound, 
post-operation, infection recurrent.  However, in the 
physician's June 2000 response to the RO's request for an 
explanation of his medical opinion, the physician did not 
provide a clinical basis for his opinion that the Veteran's 
gunshot wound scars played a contributory role in causing his 
death. Rather, the private physician appeared to indicate 
that he did not write that the scars were an immediate cause 
of death and that the key to the diagnosis of tuberculosis 
was a high index of suspicion, in this case an elderly male 
and nursing home resident with typical symptoms.  As the 
Veteran was unable to move from one place to another, the 
physician evidently attributed that to the Veteran's scars.

More persuasive in the Board's opinion is the August 2002 
opinion from the VA physician who reviewed the Veteran's 
medical records and concluded that, according to the 
September 1952 VA examination report, the Veteran's gunshot 
wound of the left back did not penetrate into the chest 
cavity or lungs and, when examined by VA in August 1990, the 
back scars were described as healed, old, but without 
swelling or tenderness.  Thus, in the VA examiner's opinion, 
there were no signs of infections in the scars, which meant 
they could not have contributed to or led to his death.

The Board is persuaded that the VA medical opinion is most 
convincing, in that he reviewed the medical evidence in the 
file.  See e.g., Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Id.  The Board does, in fact, 
adopt the VA medical opinion on which it bases its 
determination that service connection for for the cause of 
the Veteran's death is not warranted in this case.

As to the opinions of the private physicians, the Board finds 
that they did not clearly attribute the Veteran's PTB to 
military service. Rather, they suggested that the Veteran's 
PTB began in 1948 or 1949, but did not provide any laboratory 
or other clinical records to support that assertion.  In 
fact, as noted above, the chest x-ray evidently relied upon 
by them to reach their conclusions was interpreted as old 
pleurisy by VA.

On the other hand, the 2002 VA physician stated that he had 
reviewed the evidence of record.  He explained that when 
initially examined by VA in 1952, the Veteran's pleural 
cavity was not penetrated by the gunshot wound and, in August 
1990, the VA examination report described healed old scars 
with no swelling or tenderness. He concluded that, with no 
signs of infection seen in the scars, they could not have 
contributed or led to the Veteran's death.

Thus, the opinions of the private physicians are accorded 
less weight than that of the 2002 VA physician. 

The new evidence submitted after the last prior denial 
includes the February 2007 and October 2007 statements from a 
private physician.  In February 2007, the private physician 
based his opinion directly on a May 1953 another private 
physician's opinion that was found to be inherently 
incredible.  In October 2007, the physician stated that the 
Veteran died as a result of PTB due to malnutrition, lack of 
sleep and rest from the rigors of the war.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

An opinion based upon an erroneous factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet App. 458, 461 
(1993).  The private physician failed to address all the 
evidence of record and relied on an opinion that is not 
factually accurate.  The Board, therefore, finds that such an 
opinion may not be relied upon when making its decision.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The 
Board may disregard a medical opinion that is based on facts 
provided by a Veteran that have been found to be inaccurate 
or in contradiction with the facts of record.).

The appellant maintains that the Veteran's service-connected 
gunshot wound caused the tuberculosis and Koch's pneumonia 
infection that led to his death.  However, the appellant, as 
a layperson, is not competent to give a diagnosis or medical 
opinion on the etiology of a disorder.  Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).  Thus, her allegations alone are 
insufficient to constitute competent medical evidence.  

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the Veteran's death.  The evidence preponderates 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2006 and October 
2006; a rating decision in September 2006; a statement of the 
case in November 2006; and supplemental statements of the 
case in September 2007 and November 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.







ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


